DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       TERENCE T. HARDEN,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                    Nos. 4D21-3534 and 4D22-584

                              [June 23, 2022]

   Consolidated appeal of orders denying rule 3.801 motions from the
Circuit Court for the Seventeenth Judicial Circuit, Broward County;
Bernard I. Bober, Judge; L.T. Case Nos. 05-021023CF10A and 06-
000994CF10A.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jeanine M.
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., DAMOORGIAN and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.